UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-7278



JAMES A. BRITTINGHAM, JR.,

                                              Petitioner - Appellant,

          versus


JON P. GALLEY, W.C.I., Warden; ATTORNEY GEN-
ERAL FOR THE STATE OF MARYLAND, et al,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, Chief District Judge.
(CA-01-1326-S)


Submitted:   October 18, 2001              Decided:   October 30, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James A. Brittingham, Jr., Appellant Pro Se. John Joseph Curran,
Jr., Attorney General, Mary Ann Rapp Ince, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James A. Brittingham, Jr. appeals the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).   We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   See Brittingham v. Galley, No. CA-

01-1326-S (D. Md. filed July 19, 2001; entered July 20, 2001).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 2